Citation Nr: 0021865	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1965 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to a permanent and 
total disability rating for pension purposes.

The Board notes that the veteran filed a notice of 
disagreement with the RO's denial of entitlement to service 
connection for schizophrenia.  Thereafter the RO provided him 
a statement of the case which addressed that issue.  The 
veteran did not file a substantive appeal.  Therefore, the 
Board does not have jurisdiction to decide that issue.


REMAND

During a VA examination in October 1997, the veteran appeared 
to have only minimal symptoms of a neuropsychiatric disorder.  
The examiner reported a diagnosis of history of alcohol use 
and current drinking of two to three six packs per week.  On 
a scale used to measure overall functioning (GAF) the 
examiner assigned a score indicating the absence of 
neuropsychiatric symptoms or minimal symptoms, with good 
functioning in all areas and no more than everyday problems 
or concerns.  Noteworthy laboratory findings included a 
computed tomography scan of the veteran's head which showed 
prominent cerebellar cortical atrophy and several areas with 
suspected lesions.

When examined by another VA physician in May 1998, the 
veteran had complaints of anxiety, poor memory and 
concentration, low energy level, and lack of interest and 
motivation.  On mental status examination, he was well 
oriented but gave poor eye contact and showed poor grooming.  
His affect was described as constricted and flattened.  He 
answered questions appropriately but did not volunteer 
information.  There was poverty of speech and thought 
content.  Concentration and attention were marginal.  He 
denied hallucinations and suicidal and homicidal thoughts.  
He did not voice any delusion.  Insight and judgment were 
described as poor.  The reported diagnoses were chronic, 
residual-type schizophrenia, depression, not otherwise 
specified, alcohol dependence, and malnutrition.  The 
examiner reported a GAF score of 40, which is indicative of 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  The examiner also noted that 
the veteran weighed only 108 pounds.  Her recommendations 
included a referral for evaluation and screening to determine 
the cause of chronic cough, low grade fever, and wasting 
syndrome.

The Board is of the opinion that additional development is 
necessary to rate the veteran's disability from his 
nonservice-connected mental disorder, and, if possible, to 
distinguish such disorder from his history of alcohol abuse.  
Further, the etiology of his malnutrition and wasting 
syndrome should be determined, and, if appropriate, the 
wasting syndrome should be rated for pension purposes.

Pursuant to this remand, the regional office (RO) will be 
scheduling an VA examination.  The veteran is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the claim, and that 
the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
any of his disabilities.  The RO should 
obtain and associate with the claims 
folder any pertinent records that are not 
currently part of the claims folder, 
including all records of recent VA 
treatment.

2.  The RO should afford the veteran a 
neuropsychiatric examination to determine 
whether he has disability from an 
acquired neuropsychiatric disorder, and 
if so, to determine the nature and extent 
of his disability from such disorder.  
The claims folder should be made 
available and reviewed by the examiner.  
All indicated tests and diagnostic 
studies must be performed.  The examiner 
should express an opinion whether, and to 
what extent, the veteran's 
neuropsychiatric disability is properly 
attributed to alcohol abuse, as opposed 
to a separately identified mental 
disorder.  As to conclusions reached by 
the examiner, a discussion of the facts 
and medical principals involved would be 
of considerable assistance to the Board.

3.  The veteran should be afforded a 
general medical examination to determined 
the nature and etiology of the 
malnutrition and wasting syndrome 
diagnosed in May 1998.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated tests and 
diagnostic studies must be performed.  
The examiner should express an opinion 
whether or not such disorders are more 
likely than not the result of alcohol 
abuse.  As to conclusions reached by the 
examiner, a discussion of the facts and 
medical principals involved would be of 
considerable assistance to the Board.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
total and permanent disability rating for 
pension purposes, based on ratings of all 
identified disabilities which are not due 
to the veteran's willful misconduct.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


